STRAUP, C. J.
(concurring).
It undoubtedly was within the province of-the Legislature to confer power upon municipalities by ordinance -to protect waters of streams used by the inhabitants thereof for domestic and culinary purposes, and to prevent pollutions of such waters. Whether the ordinance in question, in all its parts, is within such conferred power, need not, as I view the matter, be now considered or determined. It is sufficient to ascertain, and the inquiry need be no broader, as to whether the acts or wrongs alleged in the complaint are such ks the municipality under its conferred power could and did by ordinance forbid and penalize. Certain it is that a municipality; by ordinance, under the conferred power, may forbid and prevent pollutions, and punish those committing them, which result from an unlawful, wrongful, negligent, unreasonable, or unnecessary use of, or interference with, such waters, or of premises through which they course or are adjacent to them. Whether the municipality under such conferred power may also forbid and prevent pollutions — a very flexible and comprehensive term, for any feces or refuse getting in the water of a stream may, in a degree, constitute a pollution — and pun*367ish those committing them, which result wholly from a lawful, careful, reasonable, and proper use of such premises by the owner or an occupant thereof, is a question concerning which I entertain serious doubt. The ordinance, however, seemingly forbids the one as well as the other. The location and physical conditions of premises of an owner, and of the stream coursing through or near them, may be such that to pasture or keep any animals, such as horses or cattle, on the premises, would necessaritly result in pollutions of the waters to some extent, for it must be conceded that any appreciable quantity of feces washing or getting into the stream would in some degree injuriously affect the purity and potability of its watérs. Hence it may well be questioned whether a municipality, under the conferred power, by preventing and penalizing such an act, under such circumstance would not deprive the owner of a rightful use and enjoyment of his property and thus, in effect, amount to a taking or damaging of property without compensation; \
2 But the complaint, in effect, charges a wrongful, negligent, unreasonable, and unnecessary use of the waters of the stream and^of the premises through or along which it courses; the complaint in such particular being that the defendant, “unlawfully and willfully, * * * and continuously, for ten days or more,” permitted, “at all times,” twenty-seven horses to pasture upon and along the banks of the stream, to wade in and drink therefrom, and to “drop their dung into said creek.” That pretty nearly charges that the defendant willfully, unlawfully, and continuously, for a period of ten days or more, used the stream as a depository for horse feces. I think the acts Charged in the complaint are such as the municipality, under its conferred power, could by ordinance prohibit, and are such as are forbidden by the ordinance; and therefore that the demurrer to the complaint ought- to have been overruled.